DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 8/27/2021.

The application has been amended as follows: 
Claim 1, line 15, after “at least a portion of the light emitting unit”, INSERT --,wherein a range of an orthographic projection of the first layer towards the second layer is greater than a range of the orthographic projection of the light adjusting region towards the second layer--. 
Allowable Subject Matter
Claims 1, 2, 5-9  allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia,  “wherein the first layer is disposed between the second layer and the bottom plate…wherein an orthographic projection of the light adjusting region towards the second layer covers at least a portion of the light emitting unit, wherein a range of an orthographic projection of the first layer towards the second layer is greater than a range of the orthographic projection of the light adjusting region towards the second layer”. The prior art 
Claims 2, 5-9 are allowed based on their dependence on claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Matthew J. Peerce/Primary Examiner, Art Unit 2875